Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 17 December 1806
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dear Louisa,
Washington 17. Decr: 1806

Your letter of the 7th: and 9th: came to hand last Evening, and relieved me from the pinches of Imagination which had haunted me for three or four days, upon not hearing from you, or from my friends at Quincy—For the future I have no doubt I shall regularly get from you or from them a line as often as once or twice a week—just to say we are all well.
I know not where the report could have arisen that Coll: Smith was gone to the westward, unless from his intimacy with Burr—I was myself very glad to find that he had no knowledge whatever of Burr’s projects—which he very explicitly declared to me he had not—What Burr’s real projects are appear still to be very little known—The Reports hitherto circulated on the subject are as unsupported by any substantial Evidence as they are multifarious.
Let me intreat you my dear friend not to make yourself over anxious about George’s progress in french—I am perfectly satisfied that you will pay every attention to the subject that I can desire, and I have long learnt that the progress of a child, or of a grown person in any sort of learning, requires Patience, as the most essential quality of the teacher—Whether George shall gain or lose in his French learning, during my absence I shall be well convinced that you have done all that could be done for his improvement—I think with you, that his Vanity upon what he has learnt is quite high enough, and requires rather a rein than a spur—He has yet much to do; but he has time before him to do it in; and he knows that he cannot more rejoyce in your heart and mine than by his own progress—I am afraid it will be more difficult to fix the persevering application of his brother; but that task I intend taking in hand too, next Summer—
I was apprehensive that Sally would not be able to content herself in the Solitude of Boston; and the deprivation of those Amusements to which she had accustomed herself at Quincy—I am glad to learn that you have got another girl with whom you are better satisfied in her stead—When we go into the House on my return, she will perhaps answer as a Cook in which capacity I have always been well pleased with her—But if as I expect she will not chuse to reconcile herself with the horrors of Boston, we can I hope get as well accommodated elsewhere—
You mention having sent the Box for Mrs: Hellen, by a Baltimore Vessel—But we are at a loss to know what vessel; and to whom directed—Please to let me know; that when it arrives at Baltimore we may send for it—Indeed it is questionable whether it will arrive there these two Months, for I suppose the river is already frozen over—At least, such is now the case with the Potowmack—I sent two boxes of books for the Library of Congress, in vessels which sailed from Boston for Alexandria, one about the middle of October, and the other in November—Neither of them has yet arrived, and I am very fearful that one if not both of them is lost—At least we have no chance of getting the Books during the present Session of Congress.
Mr. Davenport pays a rent of 12 dollars a year for my pew in Brattle-Street meeting-house; and he pays also the weekly and other taxes on the pew, which I suppose amount to nearly a dollar a week—His year will expire the 12th: of May next—But if you want the use of the pew, I presume he will immediately resign it—I leave the matter entirely to your discretion—If you conclude to take the pew, Mr: Shaw will readily mention it to Mr: Davenport; and also to the Deacons of the Church who must be informed that the taxes are to be charged to me—For myself and the children, I shall on resuming my residence in Boston, as soon as I can with convenience procure a pew again in the house where Mr: Emerson officiates, that being the church to which I have always belonged; but in the mean time I shall be glad to take the pew in Brattle Street; if it can afford you any pleasure—I do not precisely understand what you mean by saying we shall never agree upon this subject—As respects you personally, if you have a reluctance at frequenting any of our Churches, and are desirous of attending upon religious service in the forms of your persuasion, I will cheerfully defray any expence which may be necessary for that purpose—I certainly never did and never shall attempt the exercise of any influence upon your opinions or inclinations in this respect—So far am I from thinking we cannot agree upon this subject, it is the last in the world, upon which I can suppose we should disagree—The most earnest of my wishes is that we might disagree upon none.
We are all well excepting little Walter; and he is much better than when I last wrote you—Your brother and Adelaide still have occasional returns of their ague and fever—The family are all to dine this day with Mr: Boyd; excepting myself, who am engaged at Mr: Madison’s.—To-morrow Evening there is to be a party at Dr: Thornton’s.
As to politics, we remain in a State of Stagnation—The most interesting thing I can send you is Mr: Latrobe’s Report, about the Public Buildings—The House of Representatives have this day sent us a Bill for building the Bridge over the Potowmack; which I think it probable will also now pass through the Senate.
Brockholst Livingston of New-York is appointed a Judge of the Supreme Court of the United States to supply the place of Judge Patterson.
Remind the dear children of their father, and remember me affectionately to Caroline, who I hope is completely recovered from her indisposition—Believe me ever truly and affectionately yours.
John Quincy Adams
P.S—I will if possible send you the money for the two bills you enclosed me, tomorrow—

